                                                                                                Electronically Filed - Camden - February 19, 2021 - 12:00 PM
                                                                        21CM-CC00027
                                                                                EXHIBIT A
             IN THE CIRCUIT COURT OF CAMDEN COUNTY, MISSOURI

LOUIS NOLAND, JR.,                        )
                                          )
                    Plaintiff,            )
v.                                        )
                                          )
COMPASS HEALTH, INC., D/B/A               )
COMPASS HEALTH NETWORK,                   )
                                          )
      Serve Registered Agent at:          )     Case No.: ______________
      Rhonda Meyer                        )
      1800 Community Drive                )     JURY TRIAL DEMANDED
      Clinton, MO 64735,                  )
                                          )
      AND                                 )
                                          )
COMPASS HEALTH NETWORK,                   )
                                          )
      SERVE AT:                           )
      1091 Midway Drive                   )
      Linn Creek, MO 65052                )
                                          )
                    Defendants.           )
______________________________________________________________________________

   PETITION FOR AGE AND DISABILTIY DISCRIMINATION, HARASSMENT
   (INCLUDING A HOSTILE WORK ENVIRONMENT) AND RETALIATION IN
 VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT, ADA, ADAA, ADEA, AND
                   FOR VIOLATIONS OF THE FLSA

       COMES NOW, Plaintiff Louis Noland, Jr., (“Plaintiff” or “Noland”) and for his Petition

for Damages against Compass Health, Inc. d/b/a Compass Health Network and Compass Health

Network, states as follows:

                                       THE PARTIES

       1.     Plaintiff is a resident of Camden County, Missouri.

       2.     Plaintiff is a former employee of Compass Health, Inc. d/b/a Compass Health

Network and Compass Health Network, who was terminated after he engaged in protected activity

in the workplace.

                                               1

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 1 of 20
                                                                                                   Electronically Filed - Camden - February 19, 2021 - 12:00 PM
         3.    Defendant Compass Health, Inc. d/b/a Compass Health Network is a Missouri for-

profit corporation.

         4.    Defendant Compass Health, Inc. d/b/a Compass Health Network is an employer

within the meaning of the Missouri Human Rights Act (“MHRA”) because it employs six or more

individuals within Missouri.

         5.    Defendant Compass Health Network is a Missouri for-profit corporation.

         6.    Defendant Compass Health Network is an employer within the meaning of the

Missouri Human Rights Act (“MHRA”) because it employs six or more individuals within

Missouri.

         7.    Defendants are an employer within the meaning of the Americans with Disabilities

Act (ADA) and the ADA Amendments Act (ADAAA) because they have at least fifteen (15)

employees.

         8.    Defendants are an employer within the meaning of the Age Discrimination in

Employment Act (ADEA) because it has at least twenty (20) employees.

                               JURISDICTION AND VENUE

         9.    Plaintiff brings this action against Defendants pursuant to the MHRA, as amended,

the ADEA and FLSA as amended, and the ADA and ADAAA, as amended, for the discriminatory,

harassing (including a hostile work environment), and retaliatory behavior of Defendants and its

managers and agents regarding their discriminatory and retaliatory treatment of him based on his

age and disability.

         10.   Jurisdiction and venue are proper in Camden County, Missouri, pursuant to RSMo.

§ 213.111.1 because the discriminatory treatment complained of in Plaintiff’s Petition occurred

there.



                                               2

          Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 2 of 20
                                                                                                       Electronically Filed - Camden - February 19, 2021 - 12:00 PM
        11.        On or about March 12, 2022, Plaintiff filed a Charge of Discrimination (“Charge”)

with the Equal Employment Opportunity Commission (“EEOC”) and the Missouri Commission

on Human Rights (“MCHR”) based on his claims of age and disability discrimination, harassment

(including a hostile work environment), and retaliation.

        12.        The matters were assigned MCHR/EEOC Charge Nos. E-03/20-51992 28E-2020-

00604C and E-03/20-51993 28E-2020-00605C (A copy of the MCHR/EEOC Charges are attached

respectively as Exhibit 1 and Exhibit 2).

        13.        Plaintiff incorporates MCHR/EEOC Charge Nos. E-03/20-51992 28E-2020-

00604C and E-03/20-51993 28E-2020-00605C (A copy of the MCHR/EEOC Charges are attached

respectively as Exhibit 1 and Exhibit 2) herein by reference.

        14.        The MCHR and EEOC has issued Plaintiff Right to Sue letters (“RTS”)(A copy of

the Right to Sue Letters are attached respectively as Exhibit 3, Exhibit 4, Exhibit 5, and Exhibit

6).

        15.        Plaintiff’s Petition is filed within ninety days of the issuance of the MCHR and

EEOC Right to Sue letters and within two years of the discrimination and retaliation of which

Plaintiff complained.

        16.        Plaintiff has exhausted his administrative remedies against Defendants regarding

his claims of age and disability discrimination, harassment (including a hostile work environment),

and retaliation.

        17.        Alternatively, the Court has jurisdiction because the suit arises under the Age

Discrimination in Employment Act (ADEA) and the FLSA, and the ADA and ADAAA.

                                  GENERAL ALLEGATIONS

        18.        Plaintiff was at all times as alleged herein over the age of forty (40).



                                                     3

         Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 3 of 20
                                                                                                    Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       19.    Plaintiff suffered from and complained to Defendants regarding his need for total

shoulder replacement surgery.

       20.    Defendants’ manager is Cody Hayes (“Hayes”).

       21.    Hayes was Plaintiff’s direct supervisor at all relevant times as alleged herein.

       22.    At the time of his termination on or about September 20, 2019, Plaintiff had worked

for Defendants for over ten (10) years as a Lead Tech Addiction Recovery Technician.

       23.    Defendants awarded Plaintiff with numerous commendations throughout his

employment.

       24.    Defendants paid Plaintiff annual bonuses.

       25.    Defendants stopped paying Plaintiff annual bonuses around June of 2018 and again

around June of 2019.

       26.    Around July of 2019, Hayes demoted Plaintiff, stripping him of his title as a Lead

Tech Addiction Recovery Technician.

       27.    Defendants gave Plaintiff’s title as a Lead Tech Addiction Recovery Technician to

a younger employee.

       28.    Around July of 2019 and continuing until Defendants terminated Plaintiff, Plaintiff

began noticing Defendants terminating older employees and replacing them with younger

employees, seeming as if Defendants only hired younger employees.

       29.    Starting on or around August of 2019 and continuing on at least a weekly basis, and

continuing until Defendants terminated Plaintiff’s employment, Hayes began suggesting Plaintiff

needed to improve his computer skills.




                                                4

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 4 of 20
                                                                                                        Electronically Filed - Camden - February 19, 2021 - 12:00 PM
          30.   After meeting with Plaintiff for 10-15 minutes per week for approximately four (4)

weeks, Hayes told Plaintiff he was doing great and met the computer criteria he claimed Plaintiff

lacked.

          31.   Starting on or around August of 2019 and continuing on at least a weekly basis, and

continuing until Defendants terminated Plaintiff’s employment, Plaintiff was regularly subjected

to suggestive, demeaning comments, actions, and behaviors of Hayes based on Plaintiff’s age,

including but not limited to such actions as:

                a. Singling Plaintiff out for excessive monitoring;

                b. Repeatedly suggesting to Plaintiff he was at retirement age;

                c. Repeatedly asking Plaintiff if he was thinking about retiring soon;

                d. Repeatedly encouraging Plaintiff to retire due to his age;

                e. Telling Plaintiff lots of people Plaintiff’s age are retired;

                f. Asking Plaintiff if he was going to retire almost every time Plaintiff was at

                   work;

                g. Starting a pressure campaign including excessively monitoring Plaintiff and

                   excessively asking him about retirement to try to push Plaintiff to quit or retire

                   due to Plaintiff’s age; and,

                h. Assigning Plaintiff extra, disparate work duties;

                i. Terminating Plaintiff.

          32.   These comments and actions were not taken against and made to younger staff

members.

          33.   Around August of 2019, Plaintiff told Hayes he required a total shoulder

replacement surgery to occur in October or November.



                                                   5

           Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 5 of 20
                                                                                                         Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       34.    Around September of 2019, Plaintiff again told Defendants he required a total

shoulder replacement surgery and told them he needed time off for the surgery.

       35.    After Plaintiff told Hayes he needed time off for surgery, Hayes told Plaintiff he

did not have enough time off “banked” for the surgery.

       36.    Around two days after Hayes told Plaintiff he did not have enough time off

“banked” for the surgery, Plaintiff confirmed with Defendants he in fact had over 800 hours of

“banked” leave.

       37.    Plaintiff was on vacation in September of 2019 before his shoulder surgery.

       38.    On the last day of Plaintiff’s vacation, Hayes called Plaintiff and told him he needed

to come into his office that day, despite being on vacation, for a mandatory meeting because he

and Mrs. Ria Newcome needed to speak with Plaintiff, refusing to tell Plaintiff what the meeting

regarded.

       39.    Around this time, other employees called Plaintiff at home and told him they heard

he was going to be terminated.

       40.    Around September 20, 2019, Defendants terminated Plaintiff.

       41.    Plaintiff was humiliated and traumatized by these events.

  COUNT I – DISABILITY DISCRIMINATION AND HARASSMENT (INCLUDING A
      HOSTILE WORK ENVIRONMENT) IN VIOLATION OF THE MHRA
                       AGAINST ALL DEFENDANTS

       42.    Plaintiff reasserts and re-alleges all allegations set forth throughout his Petition for

Damages as if set forth herein and incorporates the same herein by reference.

       43.    The acts described above and herein constitute disability discrimination and

harassment (including a hostile work environment) in violation of the MHRA.




                                                 6

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 6 of 20
                                                                                                        Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       44.     Plaintiff is a member of a protected class based on a disability because he has an

impairment that substantially limits a major life activity, but with or without a reasonable

accommodation, does not impair his ability to perform the essential functions of his job.

       45.     Plaintiff was subjected to numerous adverse employment actions including, but not

limited to, disability discrimination and harassment (including a hostile work environment) by

Defendants in the following ways, including, but not limited to: disparate treatment; excessive

monitoring; assigning Plaintiff extra, disparate work duties; repeatedly suggesting to Plaintiff he

was at retirement age; repeatedly asking Plaintiff if he was thinking about retiring soon; repeatedly

encouraging Plaintiff to retire due to his age; telling Plaintiff lots of people Plaintiff’s age are

retired; asking Plaintiff if he was going to retire almost every time Plaintiff was at work; starting

a pressure campaign including excessively monitoring Plaintiff and excessively asking him about

retirement to try to push Plaintiff to quit or retire due to Plaintiff’s age; falsely asserting that

Plaintiff did not have enough banked leave time for his surgery; terminating Plaintiff before he

was able to obtain his surgery; and terminating Plaintiff.

       46.     The conduct cited above and of which Plaintiff complains was severe and pervasive

and affected the terms, conditions, and privileges of his employment. Plaintiff and any reasonable

person in his position would reasonably view this conduct as such.

       47.     Plaintiff was subjected to numerous damaging and adverse employment actions

including, but not limited to demotion; disparate denial of bonuses; disparate treatment; public

reprimand; unfair, disproportionate, and disparate discipline; unfair, disproportionate, excessive,

and disparate monitoring; denial of benefits; disparate denial of benefits; and termination.

       48.     Plaintiff’s disability was a motivating factor in the adverse actions taken against

him.



                                                 7

         Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 7 of 20
                                                                                                         Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       49.     Plaintiff’s disability was a factor in his discharge.

       50.     The conduct cited throughout Plaintiff’s Petition for Damages and incorporated

herein by reference was adverse and damaging and caused Plaintiff great emotional upset and

stress which impacted his daily life. Plaintiff suffered great emotional upset due to the fact that he

was discriminated against and harassed because he had a disability. He was angry, upset,

frequently stressed, lost sleep and was constantly worried about how might support his family

without his income and benefits.

       51.     Defendants’ acts of discriminating against Plaintiff based on his age and as

described throughout Plaintiff’s Petition for Damages and incorporated herein by reference

constitutes malice or a reckless indifference to Plaintiff’s protected rights.

       52.     The conduct of Defendants as alleged herein in engaging in age discrimination,

harassment, and retaliation in violation of the MHRA is outrageous because of the evil motive or

reckless indifference to the rights of others, including Plaintiff, thereby justifying an award of

punitive damages so as to punish and deter Defendants, and others similarly situated, from

engaging in like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendants on Count I of his

Petition, for a finding that he has been subjected to unlawful disability discrimination and

harassment (including a hostile work environment) prohibited by the MHRA; to enjoin Defendants

from engaging in such conduct; for an award of back pay and other benefits, including interest; for

an award of compensatory and punitive damages; for his costs expended; for interest at the highest

legal rate; for his reasonable attorneys’ and expert fees and expenses, and for such other and further

relief the Court deems just and proper.

               COUNT II– RETALIATION IN VIOLATION OF THE MHRA
                               ALL DEFENDANTS

                                                  8

         Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 8 of 20
                                                                                                          Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       53.     Plaintiff reasserts and re-alleges all allegations set forth throughout his Petition for

Damages as if set forth herein and incorporates the same herein by reference.

       54.     The acts described above and herein constitute retaliation in violation of the

MHRA.

       55.     Plaintiff engaged in protected activity when he requested leave for his reverse total

should replacement surgery and successfully rejected Defendants’ false claim that he lacked

enough “banked” leave time for the surgery.

       56.     After Plaintiff engaged in protected activity, he was subjected to numerous adverse

actions including, but not limited to, demotion; disparate denial of bonuses; disparate treatment;

public reprimand; unfair, disproportionate, and disparate discipline; unfair, disproportionate,

excessive, and disparate monitoring; denial of benefits; disparate denial of benefits; and

termination.

       57.     After Plaintiff engaged in protected activity, the on-the-job demands actually

increased, treatment of him comparably worsened, and the terms and conditions of his employment

comparably worsened, leading ultimately to Plaintiff’s termination.

       58.     Defendants failed to conduct a proper investigation regarding Plaintiff’s

accommodation requests and failed to stop or otherwise protect Plaintiff from further retaliation.

       59.     A causal connection exists between Plaintiff’s protected activity and the adverse

and damaging employment actions that resulted.

       60.     Plaintiff’s complaints and protected activity cited above contributed to the

damaging adverse employment actions that followed.

       61.     The conduct of which Plaintiff complains was severe and pervasive and affected

the terms, conditions, and privileges of his employment.

                                                  9

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 9 of 20
                                                                                                          Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       62.     The retaliatory actions of Defendants caused Plaintiff great emotional upset and

stress which impacted his daily life. He was angry, upset, frequently stressed, lost sleep and was

constantly worried about how might support his family without his income and benefits.

       63.      Defendants’ act of retaliating against Plaintiff for protected activity as described

throughout Plaintiff’s Petition for Damages constitutes malice or a reckless indifference to his

protected rights.

       64.     The conduct of Defendants as alleged herein in engaging in retaliation in violation

of the MHRA is outrageous because of the evil motive or reckless indifference to the rights of

others, including Plaintiff, thereby justifying an award of punitive damages so as to punish and

deter Defendant, and others similarly situated, from engaging in like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment against all Defendants on Count II of his

Petition, for a finding that he has been subjected to unlawful retaliation prohibited by the MHRA;

to enjoin Defendants from engaging in such conduct; for an award of back pay and other benefits,

including interest; for an award of compensatory and punitive damages; for his costs expended;

for his reasonable attorneys’ and expert fees and expenses, and for such other and further relief the

Court deems just and proper.

             COUNT III – DISABILITY DISCRIMINATION & HARASSMENT
                    IN VIOLATION OF THE ADA & THE ADAAA
                            AGAINST ALL DEFENDANTS

       65.     Plaintiff reasserts and re-alleges all allegations set forth throughout his Petition for

Damages as if set forth herein and incorporates the same herein by reference.

       66.     The acts described above and herein constitute disability discrimination and

harassment (including a hostile work environment) in violation of the ADA, and the ADAAA.




                                                 10

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 10 of 20
                                                                                                         Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       67.     Plaintiff suffered a physical impairment, degenerative impairment in his shoulder

requiring total shoulder replacement surgery, substantially limiting at least one major life activity,

including working, thus rendering him disabled within the meaning of the ADA, and the ADAAA.

       68.     Plaintiff was disabled within the meaning of the ADA and the ADAAA.

       69.     Plaintiff could successfully perform the essential duties of his position with or

without reasonable accommodation.

       70.     Plaintiff was subjected to numerous adverse employment actions including, but not

limited to, disability discrimination and harassment (including a hostile work environment) by

Defendants in the following ways, including, but not limited to: disparate treatment; excessive

monitoring; assigning Plaintiff extra, disparate work duties; repeatedly suggesting to Plaintiff he

was at retirement age; repeatedly asking Plaintiff if he was thinking about retiring soon; repeatedly

encouraging Plaintiff to retire due to his age; telling Plaintiff lots of people Plaintiff’s age are

retired; asking Plaintiff if he was going to retire almost every time Plaintiff was at work; starting

a pressure campaign including excessively monitoring Plaintiff and excessively asking him about

retirement to try to push Plaintiff to quit or retire due to Plaintiff’s age; falsely asserting that

Plaintiff did not have enough banked leave time for his surgery; terminating Plaintiff before he

was able to obtain his surgery; and terminating Plaintiff.

       71.     Defendants discriminated against and harassed Plaintiff after they learned that he

suffered from a degenerative impairment requiring total shoulder replacement surgery and he

requested a reasonable accommodation, by, including but not limited to, demotion; disparate denial

of bonuses; disparate treatment; public reprimand; unfair, disproportionate, and disparate

discipline; unfair, disproportionate, excessive, and disparate monitoring; denial of benefits;

disparate denial of benefits; and termination.



                                                 11

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 11 of 20
                                                                                                           Electronically Filed - Camden - February 19, 2021 - 12:00 PM
        72.     The conduct cited above and of which Plaintiff complains was severe and pervasive

and affected the terms, conditions, and privileges of his employment. Plaintiff and any reasonable

person in his position would reasonably view this conduct as such.

        73.     The conduct cited throughout Plaintiff’s Petition for Damages and incorporated

herein by reference was adverse and damaging and caused Plaintiff great emotional upset and

stress which impacted his daily life. Plaintiff suffered great emotional upset due to the fact that he

was discriminated against and harassed because he had a disability. He was angry, upset,

frequently stressed, lost sleep and was constantly worried about how might support his family

without his income and benefits.

        74.     Defendants’ discrimination against and harassment of Plaintiff and demoting and

terminating him because he was disabled was intentional and done with malice and/or a reckless

indifference to Plaintiff’s protected rights.

        WHEREFORE, Plaintiff prays for judgment against Defendants on Count III of his

Complaint, for a finding that he has been subjected to unlawful disability discrimination and

harassment prohibited by the ADA the ADAAA; for an award of back pay, including fringe

benefits, bonuses, cost of living increases and other benefits; for interest; for an award of

compensatory and punitive damages; for his costs expended; for his reasonable attorneys’ fees and

expert fees and expenses; and for such other relief as the Court deems just and proper.

        COUNT IV– RETALIATION IN VIOLATION OF THE ADA AND ADAAA
                        AGAINST ALL DEFENDANTS

        75.     Plaintiff reasserts and re-alleges all allegations set forth throughout his Petition for

Damages as if set forth herein and incorporates the same herein by reference.

        76.     The acts described above and herein constitute retaliation in violation of the ADA,

and the ADAAA.

                                                  12

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 12 of 20
                                                                                                          Electronically Filed - Camden - February 19, 2021 - 12:00 PM
        77.     Plaintiff engaged in protected activity when he requested leave for his total should

replacement surgery.

        78.     After Plaintiff engaged in protected activity, Defendants subjected him to numerous

adverse actions including, but not limited to, demotion; disparate denial of bonuses; disparate

treatment; public reprimand; unfair, disproportionate, and disparate discipline; unfair,

disproportionate, excessive, and disparate monitoring; denial of benefits; disparate denial of

benefits; and termination.

        79.     After Plaintiff engaged in protected activity, the on-the-job demands actually

increased, treatment of him comparably worsened, and the terms and conditions of his employment

comparably worsened, leading ultimately to Plaintiff’s termination.

        80.     There is a causal connection between Plaintiff’s protected activity and the adverse

actions that followed.

        81.     The conduct cited above and of which Plaintiff complains was severe and pervasive

and affected the terms, conditions, and privileges of his employment. Plaintiff and any reasonable

person in his position would reasonably view this conduct as such.

        82.     Plaintiff suffered great emotional upset due to the fact that he was retaliated against

after he engaged in protected activity. He was angry, upset, frequently stressed, lost sleep and was

constantly worried about how he might support their family without his income and benefits.

        83.     Defendants’ act of retaliating against Plaintiff because he engaged in protected

activity was intentional and done with malice and/or a reckless indifference to the protected rights

of Plaintiff.

        WHEREFORE, Plaintiff prays for judgment against Defendants on Count IV of his

Complaint, for a finding that he has been subjected to unlawful retaliation prohibited by the ADA



                                                  13

         Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 13 of 20
                                                                                                          Electronically Filed - Camden - February 19, 2021 - 12:00 PM
the ADAAA; for an award of back pay, including fringe benefits, bonuses, cost of living increases

and other benefits; for interest; for an award of compensatory and punitive damages; for his costs

expended; for his reasonable attorneys’ fees and expert fees and expenses; and for such other relief

as the Court deems just and proper.

COUNT V – AGE DISCRIMINATION AND HARASSMENT (INCLUDING A HOSTILE
           WORK ENVIRONMENT) IN VIOLATION OF THE MHRA
                     AGAINST ALL DEFENDANTS

        84.    Plaintiff reasserts and re-alleges all allegations set forth throughout his Petition for

Damages as if set forth herein and incorporates the same herein by reference.

        85.    The acts described above and herein constitute age discrimination and harassment

(including a hostile work environment) in violation of the MHRA.

        86.    Plaintiff is a member of a protected class by reason of his age, which is over forty

(40).

        87.    Plaintiff was subjected to age discrimination and harassment (including a hostile

work environment) by Defendant in the following ways, including, but not limited to: disparate

treatment; excessive monitoring; assigning Plaintiff extra, disparate work duties; repeatedly

suggesting to Plaintiff he was at retirement age; repeatedly asking Plaintiff if he was thinking about

retiring soon; repeatedly encouraging Plaintiff to retire due to his age; telling Plaintiff lots of

people Plaintiff’s age are retired; asking Plaintiff if he was going to retire almost every time

Plaintiff was at work; starting a pressure campaign including excessively monitoring Plaintiff and

excessively asking him about retirement to try to push Plaintiff to quit or retire due to Plaintiff’s

age; and terminating Plaintiff.




                                                 14

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 14 of 20
                                                                                                         Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       88.     The conduct cited above and of which Plaintiff complains was severe and pervasive

and affected the terms, conditions, and privileges of his employment. Plaintiff and any reasonable

person in his position would reasonably view this conduct as such.

       89.     Plaintiff was subjected to numerous damaging and adverse employment actions

including, but not limited to demotion; demotion and resulting loss of pay and benefits; disparate

denial of bonuses; disparate treatment; public reprimand; unfair, disproportionate, and disparate

discipline; unfair, disproportionate, excessive, and disparate monitoring; and termination.

       90.     Plaintiff’s age was a motivating factor in the adverse actions taken against him.

       91.     Plaintiff’s age was a factor in his discharge.

       92.     The conduct cited throughout Plaintiff’s Petition for Damages and incorporated

herein by reference was adverse and damaging and caused Plaintiff great emotional upset and

stress which impacted his daily life. Plaintiff suffered great emotional upset due to the fact that he

was discriminated against and harassed because of his age. He was angry, upset, frequently

stressed, lost sleep and was constantly worried about how might support his family without his

income and benefits.

       93.     Defendant’s acts of discriminating against Plaintiff based on his age and as

described throughout Plaintiff’s Petition for Damages and incorporated herein by reference

constitutes malice or a reckless indifference to Plaintiff’s protected rights.

       94.     The conduct of Defendants as alleged herein in engaging in age discrimination,

harassment, and retaliation in violation of the MHRA is outrageous because of the evil motive or

reckless indifference to the rights of others, including Plaintiff, thereby justifying an award of

punitive damages so as to punish and deter Defendants, and others similarly situated, from

engaging in like conduct in the future.



                                                  15

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 15 of 20
                                                                                                          Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       WHEREFORE, Plaintiff prays for judgment against Defendants on Count V of his

Petition, for a finding that he has been subjected to unlawful age discrimination and harassment

(including a hostile work environment) prohibited by the MHRA; to enjoin Defendants from

engaging in such conduct; for an award of back pay and other benefits, including interest; for an

award of compensatory and punitive damages; for his costs expended; for interest at the highest

legal rate; for his reasonable attorneys’ and expert fees and expenses, and for such other and further

relief the Court deems just and proper.

      COUNT VI – AGE DISCRIMINATION AND HARASSMENT (INCLUDING A
        HOSTILE WORK ENVIRONMENT) IN VIOLATION OF THE ADEA
                        AGAINST ALL DEFENDANTS

       95.     Plaintiff reasserts and re-alleges all allegations set forth throughout his Petition for

Damages as if set forth herein and incorporates the same herein by reference.

       96.     The acts described above and herein constitute age discrimination and harassment

(including a hostile work environment) in violation of the ADEA.

       97.     Plaintiff is a member of a protected class by reason of his age.

       98.     Plaintiff brings this action for benefits under the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. § 621, et seq., as amended, and under the provisions of the

Fair Labor Standards Act (FLSA), 29 U.S.C. §211, et seq., as amended, and under the specific

provisions of the ADEA, including but not limited to 29 U.S.C. § 626(c).

       99.     Jurisdiction of this action is conferred upon the court by Section 7(b) of the ADEA

and Section 17 of the FLSA.

       100.    Defendants are employers within the meaning of the ADEA and the FLSA, are

engaged in an industry affecting commerce, and have 20 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year.



                                                 16

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 16 of 20
                                                                                                           Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       101.    Plaintiff was an employee of Defendants for over ten (10) years until Plaintiff was

terminated in violation of the ADEA.

       102.    Plaintiff was subjected to age discrimination and harassment (including a hostile

work environment) by Defendants in the following ways, including, but not limited to: excessive

monitoring; assigning Plaintiff extra, disparate work duties; repeatedly suggesting to Plaintiff he

was at retirement age; repeatedly asking Plaintiff if he was thinking about retiring soon; repeatedly

encouraging Plaintiff to retire due to his age; telling Plaintiff lots of people Plaintiff’s age are

retired; asking Plaintiff if he was going to retire almost every time Plaintiff was at work; starting

a pressure campaign including excessively monitoring Plaintiff and excessively asking him about

retirement to try to push Plaintiff to quit or retire due to Plaintiff’s age; and terminating Plaintiff.

In the ways cited herein Defendants intentionally discriminated against Plaintiff because of his age

in violation of the ADEA.

       103.    The conduct Plaintiff complains of was severe and pervasive and affected the terms,

conditions and privileges of his employment.

        104.    As a result of the discrimination against Plaintiff because of Plaintiff’s age, contrary

to Section 4 of the ADEA (29 U.S.C. § 623) and Section 15 of the FLSA (29 U.S.C. § 215),

Defendants have withheld payment of wages from Plaintiff. The wages withheld are by reason of

Section 7(b) of the ADEA (29 U.S.C. § 626(b)) deemed to be unpaid minimum wages and overtime

compensation within the meaning of Section 17 of the FLSA (29 U.S.C. § 217).

       105.    Plaintiff was subjected to numerous damaging and adverse employment actions

including, but not limited to demotion resulting in loss of pay and benefits; disparate denial of

bonuses; disparate treatment; public reprimand; unfair, disproportionate, and disparate discipline;

unfair, disproportionate, excessive, and disparate monitoring; and termination.



                                                  17

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 17 of 20
                                                                                                         Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       106.    Plaintiff’s age was a motivating factor in the adverse actions taken against him.

       107.    Plaintiff’s age was a factor in his discharge.

       108.    Plaintiff was discharged from employment with Defendants. Although plaintiff has

diligently sought other employment, he has been unable to find a job. In addition, Plaintiff has

incurred expenses in seeking other employment, and has had to pay for medical treatment that

otherwise would have been covered by the health benefits offered by Defendants.

       109.    Plaintiff suffered loss of his pension or retirement benefits.

       110.    Plaintiff seeks compensation for all lost wages and benefits, including loss of Social

Security benefits.     Reinstatement of Plaintiff in his previous position is impractical and

unworkable.     Therefore, Plaintiff seeks an award of front pay and retirement benefits to

compensate him.

       111.    Plaintiff is entitled to an award of attorney fees and costs under the ADEA.

       112.    Defendants’ conduct was an intentional and willful violation of the ADEA.

Plaintiff is entitled to an award of liquidated damages within the meaning of the ADEA.

       113.    The conduct cited throughout Plaintiff’s Petition for Damages and incorporated

herein by reference was adverse and damaging and caused Plaintiff great emotional upset and

stress which impacted his daily life. Plaintiff suffered great emotional upset due to the fact that he

was discriminated against and harassed because of his age. He was angry, upset, frequently

stressed, lost sleep and was constantly worried about how might support his family without his

income and benefits.

       114.    Defendants’ acts of discriminating against Plaintiff based on his age and as

described throughout Plaintiff’s Petition for Damages and incorporated herein by reference

constitutes malice or a reckless indifference to Plaintiff’s protected rights.



                                                  18

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 18 of 20
                                                                                                        Electronically Filed - Camden - February 19, 2021 - 12:00 PM
       115.    The conduct of Defendants as alleged herein in engaging in age discrimination,

harassment, and retaliation in violation of the ADEA is outrageous because of the evil motive or

reckless indifference to the rights of others, including Plaintiff, thereby justifying an award of

punitive damages so as to punish and deter Defendants, and others similarly situated, from

engaging in like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendants on Count VI of his

Petition, for a finding that he has been subjected to unlawful age discrimination and harassment

(including a hostile work environment) prohibited by the ADEA and denial of wages prohibited

by the FLSA; to enjoin Defendants from engaging in such conduct; for an award of back pay and

other benefits, including interest; for an award of compensatory and punitive damages; for his

costs expended; for interest at the highest legal rate; for his reasonable attorneys’ and expert fees

and expenses, and for such other and further relief the Court deems just and proper.

                                          JURY DEMAND

       Plaintiffs hereby requests a trial by jury on all issues triable by jury.

                                               Respectfully submitted,

                                               JAMES & NOLAND, LLC




                                               ____________________________
                                               Brian T. Noland MO Bar 67127
                                               117 W. 20th St, STE 201
                                               Kansas City, MO 64108
                                               brian@jamesandnoland.com
                                               (o) 816-473-6800
                                               (f) 816-817-8828


                                               WILLIAMS DIRKS DAMERON LLC

                                                  19

        Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 19 of 20
                                                                       Electronically Filed - Camden - February 19, 2021 - 12:00 PM
                             _/s/ Michael Williams__________________
                             Michael A. Williams MO Bar 47538
                             1100 Main Street, Suite 2600
                             Kansas City, MO 64105
                             mwilliams@williamsdirks.com
                             (o) 816-876-2600
                             (f) 816-221-8763

                             Attorneys for Plaintiff




                               20

Case 2:21-cv-04069-NKL Document 1-1 Filed 04/01/21 Page 20 of 20
